Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz et al. (US 2018/0048498), hereinafter referred to as Stern, in view of Han et al. (US 2017/0150367), hereinafter referred to as Han and Mukherjee et al. (US 20170196020, hereinafter referred to as Mukherjee).
Regarding claim 11, Stern teaches:

a transmitter that transmits a UL signal in a UL transmission period ([0251] notice scheduling UL transmissions);
a processor that controls transmission of the UL signal based on a result of the listening ([0240] WTRU determines channel is not busy based on LBT evaluation, which ultimately leads to UL transmission); and
a receiver that receives, second information about an offset between a subframe for receiving downlink control information for scheduling the UL signal and one or a plurality of subframes to which the UL signal is scheduled ([0251]-[0253] shows that a grant/configuration info is sent in a subframe and defines the timing of UL transmission and can also indicate periodicity and/or a subframe offset), and information about a duration of the listening ([0085 shows the LBT/CCA period length being configured by the eNB and dynamic signaling to the WTRU),
wherein the processor controls the duration of the listening based on information about the duration of the listening ([0085 shows the LBT/CCA period length being configured by the eNB and dynamic signaling to the WTRU), and the control section determines a timing of the UL transmission period based on the second information ([0253] shows that the WTRU performs UL transmission in the m+k subframe, where the m+k subframe and particularly the offset k was indicated to the WTRU).
Stern does not specifically disclose receives first information about an offset from a starting position of a subframe and determines a timing of the UL transmission period based on the first information.
Han teaches disclose receives first information about an offset from a starting position of a subframe and determines a timing of the UL transmission period based on the first information ([0229]-[0231] notice that base station notifies the offset of the new scheduling resource location relative to the starting scheduling resource location through DCI, where the starting scheduling location is n+4).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claim invention, to modify the scheduling scheme of Stern, as taught by Han, since such a modification would ensure harmonious coexistence between the LTE system and other wireless systems in the unlicensed spectrum ([0016] of Han).
The combined teachings of Stern and Han do not specifically teach wherein the processor controls to make an end of listening timing the same among a plurality of terminals in which a transmission of the UL data signal is scheduled in a same subframe.
Mukherjee teaches wherein the processor controls to make an end of listening timing the same among a plurality of terminals that are scheduled in a same subframe ([0066] shows the scheduling node determining the LBT parameter which is common for a plurality of wireless devices, and the scheduling node scheduling UL tx to a single subframe and [0071] “The uplink, UL, LBT is performed prior to an UL transmission based on a previously-received UL resource grant sent by the scheduling SCell or PCell. Multiple wireless devices may perform LBT procedures in parallel if they have been scheduled in the same UL subframe”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Mukherjee, since such a modification would improve the performance of a wireless communication network [0019]

Regarding claim 12, Stern teaches:
wherein the duration of the listening is 25 us ([0085] may be configured with a specific value of 20 usec, but may also be dynamically configured).

Regarding claim 13, this claim is rejected based on the same reasoning applied in the rejection of claim 11, since claim 13 is the method claim that corresponds to the user terminal claim rejected in claim 11.

Regarding claim 14, this claim is rejected based on the same reasoning applied in the rejection of claim 11, since claim 14 is the system claim that corresponds to the user terminal claim rejected in claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160.  The examiner can normally be reached on 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ferris W Derrick can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411